PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On January 17,1977, counsel for the complainant filed the Complaint with The Florida Bar alleging:
“1. The Respondent, Harry T. Pryor is, and at all times hereinafter mentioned was, a member of The Florida Bar, subject to the jurisdiction and disciplinary rules of the Supreme Court of Florida.
“2. This Complaint is filed by The Florida Bar, by direction of its Board of Governors, and all conditions prerequisite to the filing of said Complaint, required by the Integration Rule, have been fulfilled.
“3. Respondent was retained by Vincent J. Fioto to represent him in a lawsuit against Lamont J. Dunning d/b/a Mobile Marine Repair, a partnership.
“4. On August 17, 1976, in the Volusia County Court, a nonjury trial in the above case was scheduled.
“5. On August 17,1976, at Respondent’s request, Fioto picked Respondent up at his home approximately fifteen minutes before the hearing.
“6. At this time, Respondent appeared heavily intoxicated and needed help getting into Fioto’s car.
“7. On the way to the courthouse, Respondent mumbled incoherently and Fio-to smelled the odor of alcohol on Respondent’s breath. Upon arriving at the courthouse, Respondent was unable to get out of the car under his own power.
“8. In the courtroom, Respondent’s speech was slurred and he walked unsteadily.
“9. At this time, presiding Judge Norton Josephson dismissed Respondent from the courtroom.
“10. The judge then questioned the witnesses in the courtroom to determine their opinions as to Respondent’s physical condition.
“11. All the witnesses, except one, confirmed the fact that Respondent was under the influence of alcohol.
“12. By reason of the foregoing, Respondent has violated Disciplinary Rules 1~102(A)(5) and 1-102(A)(6) of the Code of Professional Responsibility and Rule 11.02(3)(a) of the Integration Rule of The Florida Bar.
“13. The complainant realleges the matters set forth in paragraphs 1-12 of Count I.
“14. At the time Respondent undertook the representation of Vincent J. Fioto, Respondent was under suspension for nonpayment of dues to The Florida Bar effective May 12, 1975.
“15. By undertaking the representation of Fioto, Respondent misrepresented to the public his status as a member in good standing of The Florida Bar.
“16. By reason of the foregoing, Respondent has violated Disciplinary Rules 1-102(A)(4) and 3-101(B) of the Code of Professional Responsibility.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Harry T. Pryor, is hereby disciplined as follows:
A. A public reprimand, including publication of this opinion in the Southern Reporter, and
B. Probation for three years upon the conditions contained in the conditional guilty plea for consent judgment.
Costs in the amount of $247.89 are hereby taxed against Respondent.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, SUNDBERG and KARL, JJ., concur.